Title: To George Washington from Isaac Sherman, 4 June 1782
From: Sherman, Isaac,Butler, Zebulon
To: Washington, George


                  
                     Sir,
                     Connecticut-village June 4.
                     1782.
                  
                  The officers of the first and second Connecticut brigades beg
                     leave, as a part of the army, to express the great joy and felicity we feel on
                     the auspicious birth of the Dauphin of France. Permit us to request of your
                     excellency to address his excellency the minister of France with our hearty
                     congratulations upon this important event, and to express for us in the warmest
                     terms the very sincere attachment we have to the alliance formed with that
                     illustrious nation whose minister he is, and of our fixed determination in
                     common with our countrymen, to adhere to a compact so reciprocally beneficial
                     under every possible change of fortune. We have the honor to be, With great
                     respect, Your Excellency’s Most obedient servants,
                  
                     Isaac Sherman Lt Col. Comdr
                     1st Connect. Brigade
                     Zebn Butler Col. Comdt
                     2d Connect. Brigade
                     
                  
               